United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1289
                        ___________________________

                                 Eugene P. Dickson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

             John M. McHugh, Secretary of the United States Army

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Pine Bluff
                                  ____________

                           Submitted: January 19, 2015
                             Filed: February 4, 2015
                                  [Unpublished]
                                 ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

     Eugene Dickson appeals the district court’s1 adverse grant of summary
judgment in his action asserting age and race discrimination. Upon careful de novo

      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.
review, we conclude that the district court’s decision was correct. See Torgerson v.
City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc) (standard of
review); see also Edmund v. MidAmerican Energy Co., 299 F.3d 679, 686 (8th Cir.
2002) (federal courts do not sit as super personnel department reviewing wisdom or
fairness of business judgments made by employers, except to extent those judgments
involve intentional discrimination).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-